In a matrimonial action, the plaintiff appeals from an order of the Supreme Court, Westchester County, dated November 14, 1975, which (1) granted defendant’s motion for an award of counsel fees to the extent of awarding a counsel fee of $2,500 and (2) denied his cross motion to reduce the amount of counsel fees provided for in a separation agreement. Order modified by reducing the amount of the counsel fee awarded to $1,250. As so modified, order affirmed, without costs or disbursements. The counsel fee is to be paid in full within 30 days from the date of the entry of the order to be made hereon. The award of an interim counsel fee was excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.